OFFICIAL NOTICE FROM COURT OF CRIMINALAPPEALS OF TEXAS
              OFFi££W1235?^£^?L S1™N, AL^te^S 7871La                  iAuc >> PiTNEY EOWES
              STATE C.-'Fa^S             5<     f$&£*£&
                                                     3*3 *<r-~
              PENALP - ; , '
              PRIVATE \JZZ

 9/17/2015                                                COA No. 01-13-00908-CR
 KWARTENG, MICHAEL ODURO Tr. Ct. ^4365142                                  PD-0951-15
 The appellant's pro se petition for djscnsgSrfary rey/ew fia&this day been received
 andfiled.                 ^^^%kC^' '^^^
                                >'$&3V«X93&i "                     Abel Acosta, Clerk
                      ,,        -^i^
                     ^-
                     k\U-*>
                            iJtftelHAEL ODURO KWARTENG
                 W




N3B   77002




                                                                                  ••o